DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 04/02/2021.
The finality of the previous Office action is hereby rescinded.
Claims 1-21 are currently pending and have been examined.



















.
Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 04/02/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 11 and 21):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method for processing content files, the method comprising:
receiving, at a server from a first device, a plurality of content items from a content owner; (Certain Methods Of Organizing Human Activity - managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions)
receiving a content feed file from the content owner and comprising, for each of the plurality of content items, one or more policies for the content host to manage each content item of the plurality of content items on the content host; (Certain Methods Of Organizing Human Activity - managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions)

parsing the received content feed file to identify a policy associated with each of the plurality of the content items, the policy specifying an action that the content host is to perform on other content items that match the content item; (Certain Methods Of Organizing Human Activity - managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions)
responsive to determining that a second content item that is not one of the plurality of content items matches a first content item from the plurality of content items, applying, by the content host, the identified policy associated with that content item to the second content item by performing the action specified by the policy. (Certain Methods Of Organizing Human Activity - managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions)

With regard to the remaining dependent claims, claim(s) 9 and 19 appear to overcome the patent-eligible deficiencies of the independent claims and the associated intervening claims.  

Step 2A (prong 2): 
Claim 1 (representative of claims 11 and 21):
…a server
…a first device
…a memory
…a hardware processor
…a non-transitory computer-readable medium 

These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. 

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 










Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefik et al. (US 2001/0010045 A1), hereinafter STEFIK, in view of Peled et al. (USPGP 2002/0129140 A1), hereinafter PELED.

Claims 1, 11, and 21:
STEFIK as shown below discloses the following limitations:
receiving, at a server from a first device, a plurality of content items from a content owner; (see at least Figures 1, 2, 14, and 15 as well as associated and related text)
receiving a content feed file from the content owner and comprising, for each of the plurality of content items, one or more policies for the content host to manage each content item of the plurality of content items on the content host; (see at least Figures 1, 2, 14, and 15 as well as associated and related text; paragraphs 0086, 0315-0322, and 0356-0377)
parsing the received content feed file to identify a policy associated with each of the plurality of the content items, the policy specifying an action that the content host is to perform on other content items that match the content item; (see at least Figures 1, and 15 as well as associated and related text; paragraphs 0018, 0083, 0152, 0168-0171 and 0175-0176, and 0408)
responsive to determining that a second content item that is not one of the plurality of content items matches a first content item from the plurality of content items, applying, by the content host, the identified policy associated with that content item to the second content item by performing the action specified by the policy. (see at least paragraphs 0152, 0168-0171 and 0175-0176, and 0408)
STEFIK does not specifically disclose parsing per se.  However, PELED, in at least paragraphs 0052, 0112, 0184, and claims 33 and 85 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the DRM method of STEFIK with the parsing technique of PELED because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically STEFIK: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2 and 12:
The combination of STEFIK/PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses receiving a content file at the content host, wherein the content file contains the plurality of content items. See at least Figures 1, 2, 14, and 15 as well as associated and related text; paragraphs 0086, 0315-0322, and 0356-0377.

Claims 3 and 13:
The combination of STEFIK/PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses …the one or more policies for the content host to manage each content item of the plurality of content items on the content host.  See at least Figures 1, 2, 14, and 15 as well as associated and related text; paragraphs 0086, 0315-0322, and 0356-0377.  PELED further discloses the content feed file further comprises a metadata description of the content item, the metadata description including the one or more policies for the content host to manage each content item of the plurality of content items on the content host. See at least paragraphs 0755, 0756, 0762.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the DRM method of STEFIK with the content technique of PELED because, “A fundamental issue facing STEFIK: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 4 and 14:
The combination of STEFIK/PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses policies.  See at least Figures 1, 2, 14, and 15 as well as associated and related text; paragraphs 0086, 0315-0322, and 0356-0377.  PELED further discloses the first content item includes a content feed file received from a content owner for the first content item, wherein the content feed file includes a metadata description of the first content item and the policy.  See at least paragraphs 0755, 0756, 0762.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the DRM method of STEFIK with the metadata technique of PELED because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, STEFIK: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5 and 15:
The combination of STEFIK/PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses the policy indicates monetization options for the second content item that matches the first content item.  See at least paragraph 0010.

Claims 6 and 16:
The combination of STEFIK//PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses the policy indicates a request to delete the second content item in response to determining that the second content item matches the first content item.  See at least paragraphs 0373-0377.

Claims 7 and 17:
The combination of STEFIK//PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses the policy indicates that the content feed file includes modified metadata for the second content item.  See at least paragraphs 0491-0493.

Claims 8 and 18:
The combination of STEFIK//PELED discloses the limitations as shown in the rejections above.  STEFIK further discloses determining that the second content item is received at the server hosting the first content item from a source different than a content owner of the first content item.  See at least Figures 1, 2, 14, and 15 as well as associated and related text; paragraphs 0086, 0315-0322, and 0356-0377.  

Claims 9 and 19:
The combination of STEFIK//PELED discloses the limitations as shown in the rejections above.  PELED further discloses:
generating a media identifier for the first media content item, wherein generating the media identifier includes creating a frame-by-frame video signature of the first content item; and
determining whether the second content item matches the first content item by comparing the frame-by-frame video signature of the first content item to the second content item.
See at least paragraphs 0290 and 0453.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the DRM method of STEFIK with the signature technique of PELED because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, e.g. the sale of an audio CD at a retail outlet.  Any unaccounted distribution of a work results in an unpaid royalty (e.g. copying the audio recording CD to another digital medium.). (STEFIK: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 10 and 20:
The combination of STEFIK/PELED discloses the limitations as shown in the rejections above.  PELED further discloses the content feed file comprises an extensible markup language (XML) file containing XML tags that define the one or more policies for the managing each content item of the plurality of content items and wherein the content feed file is parsed by parsing the XML tags to determine the policy specifying the action that the content host is to perform on other content items that match the content item.  See at least paragraph 0891.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the DRM method of STEFIK with the XML technique of PELED because, “A fundamental issue facing the publishing and information industries as they consider electronic publishing is how to prevent the unauthorized and unaccounted distribution or usage of electronically published materials.  Electronically published materials are typically distributed in a digital form and recreated on a computer based system having the capability to recreate the materials.  Audio and video recordings, software, books and multimedia works are all being electronically published.  Companies in these industries receive royalties for each accounted for delivery of the materials, e.g. the sale of an audio CD at a retail outlet.  Any unaccounted distribution of a work results in an unpaid royalty (e.g. copying the audio recording CD to another digital medium.). (STEFIK: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 11-20:
The combination of STEFIK/SANKARAN/PELED discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 11-20 are not patentably distinct from claims 1-10, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  

















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JAHARD, VINCENNES (WO 2010/011344 A1).  “A method for identifying videos within a corpus (20) of reference videos (R1 -RN) that match a query video (Q1-QM) is presented.  The method includes receiving an input search criteria including search and matching parameters.  The method includes indexing each reference video frame by frame (F1FX) and determining a visual signature ( 16) based on visual signatures of all frames or a subset of frames.  The method also includes determining a visual signature of the query video and comparing the signatures of each reference video to the query video and identifying matches.  In one embodiment, indexing includes determining subsets of frames within each reference video including anchor 432, heart beat 472 and key frames 522.  A primary visual signature is based on the signatures of all frames within the reference video.  A secondary visual signature is based on the signatures of at least one of the subsets within the reference video.”

European DOI Registration Agency.  Media-related Identification and Metadata Standards. (December 05, 2002).  Retrieved online 01/29/2021.  https://www.medra.org/stdoc/md_standards.pdf











12/04/2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)